 

Exhibit 10.219

SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement and Release (the “Settlement Agreement”) is made and
entered into this ___ day of March, 2019 by and between James F. Dowden, as
Chapter 7 Trustee (the “Trustee”) of the Debtors (as defined below) and the
Regional Health Parties (as defined below). The Trustee and Regional Health
Parties are collectively referred to herein as the “Parties” or individually as
“Party.”

DEFINITIONS

“Bankruptcy Court” shall mean the United States Bankruptcy Court for the Eastern
District of Arkansas, Little Rock Division.

“Bankruptcy Cases” shall mean the following jointly administered Chapter 7 cases
pending in the Bankruptcy Court: In re Highlands Arkansas Holdings, LLC, Bankr.
E.D. Ark. Case No. 4:16- bk-13397; In re Highland of Stamps, LLC, Bankr. E.D.
Ark. Case No. 4:16-bk-13412; In re Highlands of Rogers Dixieland, LLC, Bankr.
E.D. Ark. Case No. 4:16-bk-13411; In re Highlands of North Little Rock John
Ashley, LLC, Bankr. E.D. Ark. Case No. 4:16-bk-13409; In re Highlands of
Mountain View SNF, LLC, Bankr. E.D. Ark. Case No. 4:16-bk-13410; In re Highlands
of Mountain View RCF, LLC, Bankr. E.D. Ark. Case No. 4:16-bk-13408; In re
Highlands of Little Rock West Markham, LLC, Bankr. E.D. Ark. Case No.
4:16-bk-13406; In re Highlands of Little Rock South Cumberland, LLC, Bankr. E.D.
Ark. Case No. 4:16-bk-13404; In re Highlands of Little Rock Riley, LLC, Bankr.
E.D. Ark. Case No. 4:16-bk-13402; and In re Highlands of Fort Smith, LLC, Bankr.
E.D. Ark. Case No. 16-bk-13401.

“Debtors” shall mean Highlands Arkansas Holdings, LLC, Highland of Stamps, LLC,
Highlands of Rogers Dixieland, LLC, Highlands of North Little Rock John Ashley,
LLC, Highlands of Mountain View SNF, LLC, Highlands of Mountain View RCF, LLC,
Highlands of Little Rock West Markham, LLC, Highlands of Little Rock South
Cumberland, LLC, Highlands of Little Rock Riley, LLC, and Highlands of Fort
Smith, LLC.

“Regional Health Parties” shall mean AdCare Health Systems, Inc., Regional
Health Properties, Inc., Park Heritage Property Holdings, LLC, Park Heritage
Nursing, LLC, Valley River Property Holdings, LLC, Valley River Nursing, LLC,
Northridge HC&R Property Holdings, LLC, Northridge HC&R Nursing, LLC, Mountain
Top Property Holdings, LLC, Mountain Top ALF, LLC, Woodland Hills HC Property
Holdings, LLC, Woodland Hills HC Nursing, LLC, APH&R Property Holdings, LLC,
APH&R Nursing, LLC, Mt. V Property Holdings, LLC, Mountain View Nursing, LLC,
Homestead Property Holdings, LLC, Homestead Nursing, LLC, Little Rock HC&R
Property Holdings, LLC, and Little Rock HC&R Nursing, LLC.

“Adversary Case” means that certain adversary proceeding between the Trustee and
the Regional Health Parties, styled James F. Dowden, as Chapter 7 Trustee v.
AdCare Health Systems, Inc., et al., Adversary Case No. 4:18-ap-01037, pending
in the Bankruptcy Court.

1

--------------------------------------------------------------------------------

 

RECITALS

WHEREAS the Trustee filed the Adversary Case on March 27, 2018, and therein made
allegations against the Regional Health Parties arising from certain loans,
subleases, and payments between them and the Debtors, and pursuant to, inter
alia, 11 U.S.C. §§ 502, 510, 542, 544, 547, 548, 550, and 726, 21 U.S.C. § 2201,
and Arkansas Code Annotated §§ 4-59-201, et seq., the Trustee asserted causes of
action against the Regional Health Parties to determine the validity and extent
of their asserted liens on the Debtors’ healthcare receivables;

WHEREAS, the Regional Health Parties have at all times denied, and continue to
deny, all allegations and claims made by the Trustee that their liens are
invalid, that they received any fraudulent and/or preferential transfers, or
that they were in any way involved in any transactions that caused harm, injury
or damages to the Debtors;

WHEREAS, the settlement provided for herein is not and shall not in any way be
construed or deemed to be evidence or an admission or concession of any fault,
liability, fact or amount of damages, or any other matter whatsoever on the part
of any Party, and the Parties are entering into this Settlement Agreement solely
because they wish to avoid the uncertainty and expense of litigation and to
completely and finally put to rest any and all claims and causes of action that
are alleged or could have been alleged in the Adversary Case; and

WHEREAS, the Parties to this Settlement Agreement consider it desirable and in
their best interests that the claims between them be compromised and settled
upon and subject to the terms and conditions herein.

NOW THEREFORE, FOR AND IN CONSIDERATION OF THE MUTUAL COVENANTS, AGREEMENTS AND
RELEASES CONTAINED HEREIN, THE PARTIES AGREE TO SETTLE ALL EXISTING AND
POTENTIAL CLAIMS BETWEEN THEM ON THE FOLLOWING TERMS, SUBJECT TO APPROVAL BY THE
BANKRUPTCY COURT:

SECTION 1.Dates. The date upon which the Bankruptcy Court signs the order
approving this Settlement Agreement (the “Order”) shall be the “Order Date.” The
“Final Order Date” shall be the later of the following: (i) the expiration of
the deadline for filing an appeal (“Appellate Pleading”), or (ii) in the event
any Appellate Pleading is filed, the date on which all proceedings resulting
from any Appellate Pleading(s) become final.

SECTION 2.Bankruptcy Court Approval. No later than seven (7) days after the
execution of this Settlement Agreement by all Parties, the Trustee will file
with the Bankruptcy Court and serve a motion to approve this Settlement
Agreement under FED. R. BANKR. P. 9019 (the “9019 Motion”). The Parties agree to
execute all documents reasonably required, and to file and serve all motions or
pleadings reasonably necessary, to obtain all required approvals from the
Bankruptcy Court of this Settlement Agreement and to otherwise carry out the
terms and provisions of this Settlement Agreement. The Parties and/or their
counsel additionally agree to provide reasonable cooperation and assistance, if
necessary, at any hearing seeking Bankruptcy Court approval of this Settlement
Agreement.

2

--------------------------------------------------------------------------------

 

In the event the Bankruptcy Court fails to approve the 9019 Motion, this
Settlement Agreement will be null and void and of no further force or effect
whatsoever. In such circumstances, neither the fact of the Parties’ negotiation
of, nor their entry into this Settlement Agreement, nor any of the Parties’
statements made in connection therewith, may be utilized by any Party in any
subsequent litigation or contested matter, offered or admitted into evidence at
any trial or hearing, disclosed to persons other than the Parties, or used in
any fashion except as may be required by applicable law or permitted by court
order, or as otherwise provided in this Settlement Agreement.

SECTION 3.Payment to Regional Health Parties. In consideration of the mutual
promises contained herein, within seven (7) days of the Final Order Date, the
Trustee shall pay $100,000.00 to the Regional Health Parties (the “Settlement
Payment”) according to confidential payment transmittal instructions that shall
be provided by counsel for the Regional Health Parties. The Settlement Payment
shall be allocated among the Debtors’ bankruptcy estates based on a pro rata
percentage of funds collected on the Debtors’ healthcare receivables as follows:

 

 

Debtor

 

 

Deposits in each

estate from

Debtors’

Healthcare

receivables1

 

 

Each estates’

percentage of total

collections

 

 

Allocation of

Settlement

Payment among

Debtors’ estates

 

 

Highlands Arkansas Holdings, LLC

 

 

$0.00

 

 

0.00%

 

 

$0.00

 

 

Highland of Stamps, LLC

 

 

$15,194.33

 

 

1.87%

 

 

$1,867.17

 

 

Highlands of Rogers Dixieland, LLC

 

 

$21,767.81

 

 

2.67%

 

 

$2,674.96

 

 

Highlands of North Little Rock John Ashley, LLC

 

 

$62,299.71

 

 

7.66%

 

 

$7,655.78

 

 

Highlands of Mountain View SNF, LLC

 

 

$20,545.84

 

 

2.52%

 

 

$2,524.80

 

 

Highlands of Mountain View RCF, LLC

 

 

$1,457.94

 

 

0.18%

 

 

$179.16

 

 

Highlands of Little Rock West Markham, LLC

 

 

$370,329.58

 

 

45.51%

 

 

$45,508.41

 

 

Highlands of Little Rock South Cumberland, LLC

 

 

$96,893.01

 

 

11.91%

 

 

$11,906.82

 

 

Highlands of Little Rock Riley, LLC

 

 

$159,118.78

 

 

19.55%

 

 

$19,553.52

 

 

Highlands of Fort Smith, LLC

 

 

$66,153.69

 

 

8.13%

 

 

$8,129.38

 

 

TOTALS

 

 

$813,760.69

 

 

100.00%

 

 

$100,000.00

 

 

1 These are gross deposits. After monthly bankruptcy service charges to the bank
holding the estate accounts, actual funds on hand in all of the estates is
currently $787,877.68.

3

--------------------------------------------------------------------------------

 

SECTION 4.Regional Health Parties’ Releases. The Regional Health Parties, their
present and former affiliates, parents, subsidiaries, together with their heirs,
successors and assigns (collectively, the “Regional Releasing Parties”) hereby
irrevocably and unconditionally release and discharge the Trustee Releasing
Parties (defined below) from any and all claims, demands, debts, liens, causes
of action, obligations, promises, agreements, damages, costs, losses, expenses
of any nature or liabilities, at law or in equity, in contract or in tort, by
statute or at common law, which they may now have or may hereafter claim to hold
or possess, whether known or unknown, foreseeable or unforeseeable, asserted or
unasserted, or liquidated or unliquidated, arising out of or related to the
Adversary Case or the Bankruptcy Cases. It is understood and agreed that this is
a full and complete release, and includes all sums of any kind or character,
including compensatory and non-compensatory damages. Any claims arising from a
breach of this Agreement are specifically excluded from this release.

SECTION 5.Trustee’s Releases. Subject to the contingency contained in Section 7,
on the 91st day following the Final Order Date, the Trustee, on behalf of
himself, his professionals, the Debtors, and the Debtors' bankruptcy estates
(collectively, the “Trustee Releasing Parties”), shall irrevocably and
unconditionally release and discharge the Regional Releasing Parties from any
and all claims, demands, debts, liens, causes of action, obligations, promises,
agreements, damages, costs, losses, expenses of any nature, or liabilities, at
law or in equity, in contract or in tort, by statute or at common law, which
they may now have or may hereafter claim to hold or possess, whether known or
unknown, foreseeable or unforeseeable, asserted or unasserted, or liquidated or
unliquidated, arising out of or related to the Adversary Case or the Bankruptcy
Cases. It is understood and agreed that this will be a full and complete
release, and includes all sums of any kind or character, including compensatory
and non-compensatory damages. Any claims arising from a breach of this Agreement
are specifically excluded from this release.

SECTION 6.Dismissal by Trustee. Subject to the contingency contained in Section
7, within five (5) days after the 91st day following the Final Order Date the
Trustee shall take all action necessary to dismiss the Adversary Case with
prejudice, and the Trustee shall withdraw his Motion to Determine Privilege
Waiver with prejudice and return all copies of the privileged documents. Until
then, the Adversary Case shall be temporarily abated.

SECTION 7.Contingency to Effectiveness of Trustee’s Releases and Dismissal of
Adversary Case. This Settlement Agreement provides the Regional Health Parties
with a contemporaneous exchange for new value in the form of the Settlement
Payment and release of all claims. Notwithstanding the releases by the Trustee
Releasing Parties and the dismissal of the Adversary Case called for in Sections
5 and 6, such releases and dismissal are expressly contingent on the Trustee and
the Debtors' bankruptcy estates being able to retain the benefits bargained for
in this Settlement Agreement, and therefore, the releases by the Trustee
Releasing Parties and the dismissal of the Adversary Case shall not become
effective in the event any of the Regional Health Parties files for bankruptcy
protection within 90 days following the Final Order Date, in which case the
Trustee's claims against the Regional Health Parties shall be fully preserved
and he shall retain the right to continue the Adversary Case, subject to the
automatic stay. Notwithstanding the foregoing, if any of the Regional Health
Parties files for bankruptcy protection within 90 days following the Final Order
Date, the Trustee shall standstill and shall not in any way continue the
Adversary Case or otherwise pursue the claims that were or could have been
asserted therein, so long as the Regional Health Parties do not attempt to claw
back the release provided in Section 4. The filing of a contingent proof of
claim by the Trustee Releasing Parties in any bankruptcy case initiated by any
of the Regional Health Parties shall not violate this standstill agreement.

4

--------------------------------------------------------------------------------

 

SECTION 8.Breach of Settlement Agreement and Specific Performance. In the event
any Party fails to perform their obligations under this Settlement Agreement,
the Party affected by such failure shall have the right, in addition to any
other relief available under applicable law, to seek specific performance of any
of those obligations. The Parties further acknowledge and agree that, should any
Party be required by any breach of this Settlement Agreement by any other Party
to institute legal proceedings to enforce or interpret any of the provisions of
this Settlement Agreement, that the prevailing Party in such litigation shall be
entitled to recover its reasonable attorneys’ fees and expenses, including fees
on appeal, as well as court costs.

SECTION 9.No Release of Obligations in this Settlement Agreement. Nothing in
this Settlement Agreement is intended to release any of the Parties from any
obligations, duties, or debts that are set forth in this Settlement Agreement.

SECTION 10.No Admission of Liability. The Parties understand and agree that this
Settlement Agreement is signed and delivered by the undersigned, with the
understanding that the Regional Health Parties have denied all claims asserted
against them, and with only the intention to resolve and terminate the disputes
among the Parties and to avoid the burdens, continued expense and potential
risks of litigation. Each party will bear its own costs, expenses of litigation,
and attorneys' fees arising out of these matters. It is further understood and
agreed that the Settlement Payment is not to be construed as an admission of
liability on the part of any Party—all such liability being expressly denied.
The Parties understand and agree that no Party may use this Settlement
Agreement, the fact of the Parties settlement negotiations, their reaching a
settlement, or the payment of any amounts pursuant to this Settlement Agreement
as an admission by any Party as to either the legitimacy or value of any claim
or defense that has been asserted or could have been asserted.

SECTION 11.Entire Agreement. This is the entire agreement between and among the
Parties concerning the subject matters hereof and supersedes and prevails over
all prior and/or contemporaneous agreements, understandings, correspondence or
representations between and among the parties, whether oral or written. This
Settlement Agreement may not be modified or amended, and there shall be no
waiver of its provisions, except by a written instrument executed by the
Parties. The Parties expressly waive any right to assert, after the execution of
this Settlement Agreement, that any undertaking or obligation has, through
ignorance, oversight, or for any other reason been omitted from the scope of
this Settlement Agreement.

SECTION 12.Representation by Counsel. Each Party has had the opportunity to be
represented by counsel in entering into this Agreement. Each of the Parties
affirms to the others that it has consulted and discussed the provisions of this
Agreement with its counsel and fully understands the legal effect of each such
provisions.

SECTION 13.No Reliance on Other Parties and Informed Agreement. Each Party
hereby expressly warrants and represents that: (i) they are not relying upon any
statements, understandings, representations, expectations, or agreements other
than those expressly set forth in this Settlement Agreement; (ii) they make this
Settlement Agreement voluntarily and of their own choice and not under coercion
or duress; (iii) they have made their own investigation of the facts and are
relying solely upon their own information and knowledge and advice of their
counsel; (iv) they have no expectation that any other Party will disclose to
them facts material to this Settlement Agreement; and (v) they knowingly waive
any claim to rescind or avoid this Settlement Agreement based upon undisclosed
facts, known or unknown. No Party has made any representation to or covenant
with any other Party about the legal, tax or other consequences of this
Settlement Agreement. Each Party has had access to the legal, tax and other
advisors of that Party’s own choosing, and has freely and fully reviewed and
negotiated the terms of this Settlement Agreement.

5

--------------------------------------------------------------------------------

 

SECTION 14.Binding Effect. This Agreement will be binding upon and inure to the
benefit of the respective successors and assigns of the Parties.

SECTION 15.Saving Provision. If any one or more of the covenants or agreements
of this Settlement Agreement should be determined by a court of competent
jurisdiction to be contrary to law, and such covenant or agreement is not a
material part or term in this Settlement Agreement, then such covenant or
agreement shall be deemed and construed to be severable from the remaining
covenants and agreements herein contained and in no way affect the validity of
the remaining provisions of this Settlement Agreement.

SECTION 16. Interpretation. This Agreement shall be deemed to have been drafted
jointly by the Parties. Accordingly, any rule pertaining to the construction of
contracts to the effect that ambiguities are to be resolved against the drafting
party shall not apply to the interpretation of this Agreement or of any
modifications of or amendments to this Agreement.

SECTION 17.Governing Law and Consent to Jurisdiction. This Settlement Agreement
shall be governed by and construed in accordance with the laws of the State of
Arkansas, without regard to choice of law provisions. The Parties consent to the
jurisdiction of the Bankruptcy Court for the interpretation and enforcement of
this Settlement Agreement.

SECTION 18.Notices. All notices required to be given to the Parties hereto shall
be sent to the following addresses (unless notified in writing to send to
another address):

 

(a)

Notices to the Trustee:

Kathryn G. Reid

ROCHELLE MCCULLOUGH, LLP

325 N. St. Paul, Suite 4500

Dallas, Texas 75201

Telephone: (214) 953-0182

Facsimile: (214) 953-0185

kreid@romclaw.com

James F. Dowden

212 Center Street, 10th Floor

Little Rock, AR 72201

(501) 324-4700 Phone

(501) 374-5463 Fax

jfdowden@swbell.net

6

--------------------------------------------------------------------------------

 

 

(b)

Notices to Regional Health Parties:

Laura F. Ketcham

Miller & Martin PLLC

832 Georgia Avenue, Suite 1200

Chattanooga, TN 37402

423.785.8383 (phone)

Laura.ketcham@millermartin.com

Brent Morrison, CFA

Interim Chief Executive Officer

Regional Health Properties, Inc.

454 Satellite Boulevard, NW

Suite 100

Suwanee, GA 30024

678.368.4402 (phone)

brent.morrison@regionalhealthproperties.com

SECTION 19.Authority of Signatories. Each Party hereby warrants and represents
that the person signing this Settlement Agreement is expressly authorized and
empowered by the Party on whose behalf the person’s signature appears to bind
that Party to each of the obligations set forth herein. The Parties agree that
facsimile and/or pdf signatures shall be deemed to be originals. This Settlement
Agreement shall be deemed made and entered into when each of the Parties for
whose signature it is prepared has executed a copy hereof. There shall be no
necessity that the Parties execute a single original or a single copy hereof.
Each copy bearing the original signature of a Party shall be deemed a
counterpart. All of the counterparts together shall constitute one and the same
instrument.

IN WITNESS WHEREOF, the Parties hereto have each caused this Settlement
Agreement to be executed and attested as of the first date written above.

[Signature page follows]

7

--------------------------------------------------------------------------------

 

 

 

TRUSTEE:

 

 

REGIONAL HEALTH PARTIES:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By: James F. Dowden, Chapter 7 Trustee

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Printed Name of Authorized Signer

 

 

Date:

 

, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title of Authorized Signer

 

 

 

 

 

 

 

 

 

 

 

Date:

 

, 2019

 

 

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------

 

 

 

TRUSTEE:

 

 

REGIONAL HEALTH PARTIES:

 

 

/s/ James F. Dowden

 

 

/s/ Brent Morrison

 

 

By: James F. Dowden, Chapter 7 Trustee

 

 

Signature

 

 

 

 

 

/s/ Brent Morrison

 

 

 

 

 

Printed Name of Authorized Signer

 

 

Date:

3/8

, 2019

 

 

Interim CEO

 

 

 

 

 

Title of Authorized Signer

 

 

 

 

 

 

 

 

 

 

 

Date:

March 13

, 2019

 

 

 

 

 

 

 

 

9